Citation Nr: 0120038	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently rated as 30 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona, which denied service connection for PTSD, and 
increased the rating for service-connected hypertensive 
cardiovascular disease from 20 to 30 percent.  A notice of 
disagreement was received in May 2000, a statement of the 
case was issued in June 2000, and a substantive appeal was 
received in June 2000.  In June 2001, the veteran testified 
at a Board videoconference hearing.


FINDING OF FACT

The veteran's service-connected hypertensive cardiovascular 
disease is not  manifested by diastolic pressure readings 
which have been predominantly 120 or more, or by left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; the veteran is able to perform a workload of 6 Mets; 
he has not suffered an episode of acute congestive heart 
failure in the past year, and there is no evidence of cardiac 
hypertrophy or dilatation. 



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for the veteran's service-connected hypertensive 
cardiovascular disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Codes 7007, 7101 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertensive Cardiovascular Disease

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice provisions of 
the new legislation with regard to the increased rating for 
cardiovascular disease issue.  This issue has been addressed 
by the RO in the rating decision and statement of the case.  
In those documents, the veteran has been furnished notice of 
the applicable laws and regulations regarding the criteria 
for an increased rating for hypertensive cardiovascular 
disease.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes VA 
outpatient treatment records.  The veteran was afforded a VA 
hypertension examination in July 1999 in connection with his 
increased rating claim.  The examination includes clinical 
examination as well as special testing required for rating 
hypertensive cardiovascular disease, and the Board finds the 
examination to be adequate for rating purposes.  Additional 
VA outpatient treatment records were subsequently obtained, 
and the veteran also was afforded an opportunity to submit 
additional evidence after the June 2001 Board hearing.  He 
submitted such evidence with a written waiver of preliminary 
RO review.  No additional pertinent evidence has been 
identified by the veteran.  At the June 2001 videoconference 
hearing, the veteran indicated all of his treatment was with 
VA and that there were no private medical records to be 
obtained.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation as to the increased rating 
issue, the Board finds no prejudice to the veteran by 
proceeding with appellate review of this particular issue on 
appeal despite the fact that implementing regulations have 
not yet been promulgated.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The veteran has 
been service-connected for his cardiovascular disability 
since 1981.  A 10 percent rating was assigned at that time 
and was increased to 20 percent by rating decision in 1994.  
In January 1999, he requested an increased rating.  By rating 
decision in May 2000, the RO increased the rating to 30 
percent, and the present appeal ensued.

The veteran's service-connected hypertensive cardiovascular 
disease is rated pursuant to Diagnostic Codes 7007 and 7101.  

Diagnostic code 7007 provides a 30 percent rating where a 
workload of greater than 5 Mets but not greater than 7 Mets 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 Mets, but not greater than 5 Mets, results in 
dyspnea, fatigue, angina, dizziness or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted when there is 
chronic congestive heart failure, or; workload of 3 Mets or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7007.

Diagnostic Code 7101 provides for a 40 percent when diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
is warranted when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

After reviewing the pertinent evidence of record, the Board 
finds that the preponderance of such evidence is against 
entitlement to a rating in excess of 30 percent for the 
veteran's service-connected hypertensive cardiovascular 
disease at this time under either of the two applicable 
diagnostic codes.  The evidence does not show that the 
veteran's diastolic pressure has been predominantly 120 or 
more.  The July 1999 VA examination report shows that he had 
blood pressure readings of 132/84, 132/82, and 132/80.  VA 
outpatient treatment records dated in 1999 and 2000 show that 
all of his diastolic pressure readings were less than 120.  
As such, the Board concludes that his hypertensive 
cardiovascular disease has not been manifested by diastolic 
pressure readings which have been predominantly 120 or more.  
Consequently, a rating in excess of 30 percent is not 
warranted for the veteran's hypertensive cardiovascular 
disease under the Diagnostic Code 7101.

The veteran has made reference to a possible stroke in early 
1999, and VA medical reports dated in February 1999 do 
document complaints of chest pain and left-sided weakness.  
However, an electrocardiogram conducted in February 1999 in 
connection with this episode was evaluated as normal.  On VA 
examination in July 1999, the veteran's heart had a regular 
rate and sinus rhythm, and it was reported that there no 
complications due to heart disease.  Further, it was reported 
that the veteran was able to perform a workload of 6 Mets.  
Another electrocardiogram was conducted in connection with 
this examination, and it was also described as normal.  
Subsequent VA outpatient records document continuing symptoms 
and treatment by medication.  None of the medical evidence 
suggests acute congestive heart failure.  There is also no 
evidence of cardiac hypertrophy or dilatation shown by 
electrocardiogram, echocardiogram or x-ray.  The evidence 
clearly shows continuing symptomatology associated with the 
veteran's cardiovascular disease.  However, the preponderance 
of the evidence is against assignment of a rating in excess 
of 30 percent under Code 7007.  While the Board acknowledges 
that the veteran suffers episodes of chest pain, dyspnea, 
fatigue, and dizziness, such symptoms are contemplated under 
the criteria for a 30 percent rating when a workload of 
greater than 5 METs, but not greater than 7 METs is possible 
(as is the case here).  The evidence simply does not show 
that the regulatory criteria (by which the Board is bound) 
have been met at this time. 

The Board further finds that this claim does not present such 
an exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the veteran 
has been hospitalized frequently for his hypertensive 
cardiovascular disease.  In addition, the evidence does not 
show that this disability has caused a marked interference 
with employment.  Therefore, the Board finds that the 
evidence reflects that the overall disability picture does 
not rise to a level which would warrant assigning this 
disability a rating greater than 30 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 3.321(b)(1).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to this issue.


ORDER

Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease is not warranted.  To 
this extent, the appeal is denied. 


REMAND

PTSD

The record includes a medical diagnosis of PTSD.  However, it 
appears that the problem has been to verify a claimed 
stressor.  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and that the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  However, if it is determined that a veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The veteran's contends that was subjected to combat related 
stressors during his service in Vietnam.  These stressors 
included being exposed to light gunfire, hearing screams in 
the middle of the night, going on patrols to search for 
"kills", sleepless nights because of the sound of gunfire 
and helicopters, fearing that he would be hit by gunfire, 
being in a convoy which came under gunfire, watching his 
driver in the convoy get shot, and watching his vehicle in 
the convoy run over a Vietnamese boy.  While the record does 
confirm that the veteran served in Vietnam, the evidence 
currently of record does not appear to verify any of these 
claimed stressors. 

The veteran also claims as a stressor an incident where he 
was hit on the side of the head with a bottle by another 
soldier.  With regard to this claimed stressor, service 
medical records do document treatment in March 1972 for a 
head injury.  Service medical records also refer to the 
veteran being hit on the head with a bottle.  The service 
medical records, therefore, do verify that the veteran did 
receive a head injury, although the circumstances of the 
injury are not documented except for a reference to being hit 
with a bottle.  

On June 18, 1999, VA published a final rule, effective 
retroactively to March 7, 1997, providing that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to March 1997, 38 C.F.R. § 3.304(f) 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  The veteran's PTSD claim was 
filed in January 1999.  The Board believes that both versions 
of this regulation must be considered in the present case 
because of the change in the regulation during the course of 
the veteran's appeal.  

It is clear that both versions of 38 C.F.R. § 3.304(f) 
require a link, established by medical evidence, between 
current symptoms and an inservice stressor.  While VA 
examination in July 1999 did result in a medical diagnosis of 
PTSD, the examiner did not indicate whether such PTSD was 
related to the head injury incident which has been confirmed 
in service medical records.  The history noted by the 
examiner did include reference to the head injury, but also 
included reference to some of the claimed combat stressors 
which have not been verified.  It is therefor unclear which 
stressor(s) the examiner believed to be related to the PTSD.  
Further medical examination is therefore necessary.  

At this point, the Board recognizes the numerous attempts by 
the RO to obtain more detailed information from the veteran 
regarding his claimed combat-related stressors.  It appears 
from the veteran and his representative that the veteran is 
unable to offer any names, dates, etc. to allow for 
verification.  However, in view of the need for further 
development of the evidence as outlined above, an additional 
opportunity for the veteran to furnish details of the claimed 
stressors, or other supporting evidence of such stressors, is 
appropriate.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all necessary actions to 
ensure compliance with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000.  

2.  The veteran and his representative 
should be again asked to furnish as much 
detail as possible regarding the claimed 
combat-related stressors, such as names 
of individuals, dates, locations, units 
involved, etc.  Regardless of whether or 
not the veteran responds to this 
additional request for information, the 
RO should then send a summary of the 
claimed combat-related stressors (based 
on information provided by the veteran) 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, including a 
unit history, if available.

3.  After completion of the above, the RO 
should review the record and determine 
whether or not the veteran engaged in 
combat.  The RO should also determine 
whether any of the claimed combat-related 
stressors have been verified.  These 
findings should be documented for the 
claims file.  

4.  The veteran should then be scheduled 
for a special VA psychiatric examination 
to ascertain whether he suffers from PTSD 
which is related to any verified 
stressor(s).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The RO should 
clearly inform the examiner that the fact 
of a head injury in March 1972 is 
verified in the service medical records.  
The examiner should also be informed of 
any other stressors which have been 
verified.  If no other stressors have 
been verified, the RO should clearly 
inform the examiner to that effect.  
After reviewing the claims file and 
examining the veteran, the examiner 
should clearly indicate whether the 
veteran suffers from PTSD and, if so, 
whether such PTSD is related to the head 
injury incident which has been verified, 
or to any other stressor which has been 
verified.  A detailed rationale would be 
helpful and is hereby requested.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for PTSD is warranted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The purpose of this remand is to develop the medical record 
to allow for informed appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument in support of the matters addressed by the Board 
in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

